Matthew J. Jasen, J.
Defendant moves for a protective order to vacate a notice of discovery and inspection served pursuant to CPLR 3120.
The notice served demands that the defendant 1 ‘ produce and permit discovery by the plaintiff, or by her attorneys, any and all reports of this accident which were made by the defendant, its employees and agents.”
Discovery procedure in an action for personal injuries requires that a proper notice for discovery must specifically designate the documents sought to be inspected with reasonable particularity.
*475Proper procedure requires that the plaintiff ascertain by means of an examination or otherwise whether there are statements of witnesses, and then to serve a notice to discover specifically identified documents. (Rios v. Donovan, 21 A D 2d 409.)
Only then can a court intelligently and fairly determine whether discovery should be allowed or whether the document sought will be refused as constituting the work product of an attorney or otherwise privileged. (CPLR, 3101, subds. [b], [c].)
Upon the papers submitted the notice to discover and inspect should be vacated. Submit order accordingly.